
	
		I
		112th CONGRESS
		1st Session
		H. R. 1406
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Matheson (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To provide pet owners the ability to receive a copy of
		  veterinary prescriptions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness to Pet Owners Act of
			 2011.
		2.Rules on
			 veterinary prescriptionsNot
			 later than 180 days after the date of enactment of this Act, the Federal Trade
			 Commission shall promulgate rules in accordance with section 553 of title 5,
			 United States Code, that include the following requirements with regard to
			 veterinary prescriptions:
			(1)In
			 generalA requirement that the prescriber of an animal drug
			 shall—
				(A)whether or not
			 requested by the pet owner, provide to the pet owner a copy of the veterinary
			 prescription and a written disclosure that the pet owner may fill the
			 prescription through the prescriber (if available), or through another pharmacy
			 determined by the pet owner; and
				(B)provide or verify the prescription by
			 electronic or other means consistent with applicable State law, if requested by
			 any person designated to act on behalf of the pet owner.
				(2)Purchase,
			 payment, and waiverA
			 requirement that the prescriber of an animal drug—
				(A)may not—
					(i)require purchase
			 of the animal drug for which the veterinary prescription was written from the
			 prescriber or from another person as a condition of providing a copy of the
			 veterinary prescription or verifying such prescription under
			 paragraph (1);
					(ii)require payment in addition to, or as part
			 of, the fee for an examination and evaluation as a condition of providing a
			 copy of the veterinary prescription or verifying such prescription under
			 paragraph (1); or
					(iii)require the pet owner to sign a waiver or
			 disclaim liability, or deliver to the pet owner a notice waiving or disclaiming
			 liability of the prescriber for the accuracy of the veterinary prescription, as
			 a condition of providing a copy of such prescription or verifying such
			 prescription under
			 paragraph (1); and
					(B)may require payment of fees for an
			 examination and evaluation before providing a veterinary prescription, but only
			 if the prescriber requires immediate payment in the case of an examination that
			 reveals no requirement for an animal drug.
				3.EnforcementA violation of a rule prescribed pursuant to
			 section 2 of this Act shall be treated as a violation of a rule defining an
			 unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade
			 Commission shall enforce this Act in the same manner, by the same means, and
			 with the same jurisdiction as though all applicable terms and provisions of the
			 Federal Trade Commission Act were incorporated into and made a part of this
			 Act.
		4.Prescriber
			 verification and State lawNothing in this Act shall preempt applicable State law with regard to
			 verification of a veterinary prescription.
		5.DefinitionsAs used in this Act:
			(1)Animal
			 drugThe term animal
			 drug means a drug intended to be administered to an animal that may not
			 be dispensed without a prescription.
			(2)Domesticated
			 household animalThe term
			 domesticated household animal means a companion animal permitted
			 under applicable State and local law to be kept in a home for noncommercial
			 purposes.
			(3)Pet
			 ownerThe term pet
			 owner means the legal owner of a domesticated household animal or a
			 person designated by such owner to present such animal to the prescriber for
			 care.
			(4)PrescriberThe term prescriber means a
			 health care practitioner who is licensed to practice veterinary medicine or
			 other person permitted under State law to issue prescriptions for animal
			 drugs.
			(5)Veterinary
			 prescriptionThe term
			 veterinary prescription means a written, oral, or electronic order
			 from a prescriber authorizing the dispensing of an animal drug for use by a
			 domesticated household animal, issued in accordance with State and Federal
			 law.
			
